COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Sandra Dewalt Denson, Robert Denson, and Shelia Dewalt Denson v.
                          JPMorgan Chase Bank, N.A., JPMorgan Chase & Co., Rasheal
                          Farris, Mary Green, and Al Ramirez

Appellate case number:    01-19-00107-CV

Trial court case number: 2017-11346

Trial court:              157th District Court of Harris County

Date motion filed:        December 17, 2020

Party filing motion:      Appellants

       It is ordered that the motion for rehearing is denied.


Judge’s signature:              /s/ Sherry Radack                 ________________
                                 Acting for the Court


Panel consists of: Chief Justice Radack and Justice Countiss.



Date: __February 11, 2021____________________